DISMISSED; Opinion Filed April 13, 2020




                                        In the
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-19-00910-CV

                   IN RE TRAWAYNE GEORGE, Appellant

               On Appeal from the 254th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-19-10285

                        MEMORANDUM OPINION
                  Before Justices Whitehill, Osborne, and Carlyle
                            Opinion by Justice Carlyle
      By postcard dated February 14, 2020, we notified appellant the time for filing

a brief had expired. We directed appellant to file a brief and extension motion within

ten days and cautioned appellant that failure to do so would result in the dismissal

of this appeal without further notice. Appellant has not filed a brief, filed an

extension motion, or corresponded with the Court regarding this appeal.

Accordingly, we dismiss the appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).




                                           /Cory L. Carlyle/
190910F.P05                                CORY L. CARLYLE
                                           JUSTICE
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

IN RE TRAWAYNE GEORGE,                       On Appeal from the 254th Judicial
Appellant                                    District Court, Dallas County, Texas
                                             Trial Court Cause No. DF-19-10285.
No. 05-19-00910-CV                           Opinion delivered by Justice Carlyle.
                                             Justices Whitehill and Osborne
                                             participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.


Judgment entered this 13th day of April, 2020.




                                       –2–